EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elissa Tisdahl on 12 July 2022.
The application has been amended as follows.
Claim 1. (Currently Amended) An electric power system for converting wind energy into electric energy, comprising: 
a duct configured for air flow, the duct including: 
a floor, the floor having a side; 
a roof opposed the floor, the roof having a side facing the side of the floor; 
a first wall, and a second wall opposed the first wall; 
the first wall and the second wall connected to the roof and the floor defining an air flow opening; 
the floor having an edge proximate the air flow opening; 
the roof having an edge proximate the air flow opening; 
the roof and the floor being asymmetrical proximate the air flow opening, the roof having a first length and the floor having a second length, the first length being greater than the second length; and 
the roof and the floor being substantially parallel; and 
a turbine;
wherein the roof further comprises a first portion and a second portion, the roof having a first width, the first portion and the second portion each having a second width, the second with being wider than the first width, and the first portion extending beyond the first wall and the second portion extending beyond the second wall.
Claim 23. (Currently Amended) A duct configured for air flow, comprising: 
a roof; 
a floor opposite and facing the roof and substantially parallel therewith; 
a first side wall and a second side wall facing the first side wall; 
the first side wall and second side wall connecting the roof and the floor to define an airflow opening therethrough; 
the roof and the floor having an edge proximate the airflow opening; and 
the roof and the floor being asymmetrical proximate the air flow opening, the roof having a first length and the floor having a second length, the first length being greater than the second length;
wherein the roof further comprises a first portion and a second portion, the roof having a first width, the first portion and the second portion each having a second width, the second with being wider than the first width, and the first portion extending beyond the first wall and the second portion extending beyond the second wall.
Claim 24. (Currently Amended) An electric power system for converting wind energy into electric energy, comprising: 
a duct configured for air flow, including: 
a roof; 
a floor opposite and facing the roof and substantially parallel therewith; 
a first side wall and a second side wall facing the first side wall; 
the first side wall and second side wall connecting the roof and the floor to define an airflow opening therethrough; 
the roof and the floor having an edge proximate the airflow opening; and 
the roof and the floor being asymmetrical proximate the air flow opening, the roof having a first length and the floor having a second length, the first length being greater than the second length; and 
a turbine; 
a pressure decreasing element arranged in an area free of pressure increasing obstructing elements; 
a deflector before the turbine inside or adjacent to the air duct; at least one louver, extending between the first and the second wall, and inclined upwardly in a direction toward the turbine; and 
solar panels on top of the roof;
wherein the roof further comprises a first portion and a second portion, the roof having a first width, the first portion and the second portion each having a second width, the second with being wider than the first width, and the first portion extending beyond the first wall and the second portion extending beyond the second wall.
Claim 25 (Cancelled). 
Claim 26 (Cancelled). 



DETAILED ACTION
Response to Arguments
The Examiner’s Amendment of 12 July 2022 overcomes the rejections of the previous Office Action. 
Allowable Subject Matter
Claims 1-3, 5-15, 17, 18, and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the system of claim 1, specifically comprising:
wherein the roof further comprises a first portion and a second portion, the roof having a first width, the first portion and the second portion each having a second width, the second with being wider than the first width, and the first portion extending beyond the first wall and the second portion extending beyond the second wall, in the context of the other components in the claim.
Claims 23 and 24 are allowed for reciting a similar limitation.
Note, the first and second portions with first and second widths as claimed in claims 1, 23, and 24 are interpreted as being the annotated widths “1” and “2”, respectively in Fig. 2b reproduced below. In other words, the second portion has a thicker width and extends past the end wall on each side, when compared to the central thinner roof. 

    PNG
    media_image1.png
    537
    672
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832